Citation Nr: 1823776	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-31 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 
38 U.S.C. § 1318 (2012).

3.  Entitlement to accrued benefits.



REPRESENTATION

Appellant represented by:	Thomas C. Hancock, Attorney at Law



ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1967 to July 1969.  He died in November 2012, and the appellant seeks benefits as a surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in St. Paul, Minnesota.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. At the time of his death, the Veteran's combined service connected disabilities were rated as 100 percent disabling from June 25, 2009.

2.  The Veteran had no pending claims for benefits at the time of death. 

3.  The appellant was paid the Veteran's disability compensation for the month of death and no additional compensation was due and not paid.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to Dependency and Indemnity Compensation under 38 U.S.C. § 1318 are not met. U.S.C. § 1318(b) (2012); 38 C.F.R. § 3.22 (2017).

2.  The criteria for entitlement to accrued benefits are not met.  38 U.S.C. § 5121 (2012); 38 C.F.R. § 3.1000(a)(1)(i) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012);  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  For these reasons, the Board concludes that no further notification or development of evidence is required. 





Analysis

A.  Entitlement to DIC under 38 U.S.C. § 1318

DIC benefits are payable to the surviving spouse of a deceased veteran in the same manner as if the death were service-connected if the Veteran died not as a result of his own willful misconduct, and who either was in receipt of, or entitled to receive, compensation at the time of death for service-connected disability rated as totally disabling, if the service-connected disability was rated as totally disabling for 10 or more years immediately preceding death, or if continuously rated as totally disabling for at least 5 years after the veteran's separation from active service.  38 U.S.C. § 1318(b) (2012); 38 C.F.R. § 3.22 (2017).

In this case, the Veteran did not have a single service-connected disability rated as totally disabling.  The Veteran was continuously rated as totally disabled from the combined service-connected disabilities (rating of 100 percent) since June 25, 2009.  As noted above, he died in November 2012.  Therefore, entitlement to DIC under 38 U.S.C. § 1318 (2012) is not warranted because a total rating was in effect for less than 10 years.

Therefore, the appellant's claim for DIC under 38 U.S.C. § 1318 must be denied because of the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

2.  Accrued Benefits

Periodic payments for VA benefits for which a veteran was entitled at time of death under existing ratings or decisions or those based on evidence in the file at death and due and unpaid may be paid upon the death of the Veteran to his spouse.  
38 U.S.C. § 5121(2)(A) (2012);  38 C.F.R. § 3.1000(a)(1)(i) (2017).

Review of the evidence of record reveals that VA paid the appellant the Veteran's disability compensation due for the month of death.  The Veteran did not have pending claims and was not owed additional compensation at the time of his death.

Therefore, the appellant's claim for accrued benefits must be denied because of the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

1.  Entitlement to Dependency and Indemnity Compensation (DIC) under 
38 U.S.C. § 1318 (2012) is denied.

2.  Entitlement to accrued benefits is denied.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

In the context of a claim for service connection for cause of death, notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished). 

Review of the claims file reveals that the appellant has not received requisite Hupp notice.  The Board notes that the RO sent a notice to the appellant in December 2012, which referred her to a VA website and provided a toll-free telephone number; however, this notice did not contain mandatory specific information and as a consequence was not legally sufficient.  See id.  If an adequate notice was sent, it is not of record. 

The Veteran died in in November 2012; the causes of death listed on the death certificate are spontaneous bacterial peritonitis and septic shock.

38 U.S.C. § 5103A(a) requires VA to assist a claimant in obtaining a medical opinion or examination whenever such an opinion is "necessary to substantiate the claimant's claim" and only excuses VA from making reasonable efforts to provide such assistance, if requested, when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood v. Peake, 520 F.3d 1345, 1348-49 (Fed. Cir. 2008); see also  DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).

The appellant contends that the Veteran's organ systems were weakened by his service-connected diabetes mellitus and associated neuropathy and retinopathy such that he was unable to fight off infection.  The appellant also contends that the physician who provided a March 2013 medical opinion referred to a pancreatic malignancy that was not confirmed, and even if so, was caused by poor immune status and weakened organ systems from diabetes and its complications. 

Here, the March 2013 VA medical opinion, which evaluated whether the Veteran's service-connected disabilities caused or contributed substantially to the Veteran's cause of death of spontaneous bacterial peritonitis and septic shock, is incomplete.  Specifically, the VA examiner failed to consider and evaluate medical and lay evidence prior to the Veteran's final months of care in 2012 and address the theory of weakened immune system and malignancy caused by diabetes and its complications.  

Accordingly, the case is REMANDED for the following action:

1. The RO shall provide to the appellant notification of the criteria for a claim for DIC and must comply with current, controlling legal guidance.  In the letter to the appellant, the RO must specifically address the elements required under Hupp, supra.

Specifically, the letter should inform the appellant of the Veteran's service-connected disabilities, explain the evidence and information required to substantiate her claims for benefits, and address the arguments made by the appellant with respect to her claims. A copy of all correspondence must be associated with the claims file.  The appellant should also be invited to submit any additional pertinent evidence in her possession.  A copy of all correspondence from the appellant should be associated with the claims file.

2.  Should the appellant or her attorney indicate that there are any outstanding private medical records and/or reports, the RO must prepare appropriate release forms for the appellant to sign, and then seek to obtain the records and/reports.  All records and reports obtained should be associated with the claims file.  If requests for any indicated medical records and reports prove unsuccessful, the RO should inform the appellant and her attorney, so that they will have opportunities to obtain and submit the records and reports, in keeping with the appellant's responsibility to submit evidence in support of her claims.  See 38 C.F.R. § 3.159 (2017).

3.  Upon completion of the above, the RO should arrange for the Veteran's records to be reviewed by an appropriate medical examiner.  The complete claims file, including a copy of this remand, should be provided to the examiner.  The examiner is requested to review the entirety of the claims file and to indicate that such a comprehensive review was performed in the body of her/his opinion.

The Board specifically requests that the examiner take especial notice of VA medical treatment reports and records as well as private medical and podiatric treatment reports and records from September 2005 through October 2012.  Additionally, the examiner should note that the Board finds both the Veteran's and the appellant's statements concerning discernable symptoms-such a weakness, exhaustion, and pain-to be competent and credible and to address the theory of weakened immune system and malignancy caused by service connected diabetes and its complications.

The examiner is asked to express an opinion addressing whether it is at least as likely as not that any (or all) of the Veteran's service-connected disabilities:
   
   A.  served as an immediate or underlying cause of the Veteran's death;
   B.  is/are etiologically related to the Veteran's death;
   C.  contributed substantially or materially to the Veteran's death;
   D.  combined to cause the Veteran's death; or
   E.  aided or lent assistance to the production of the Veteran's death.
	
The examiner must provide a comprehensive report including rationales for all opinions and conclusions reached.

It would be helpful if the reviewer would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than a 50 percent likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it to find against it.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  This is to say that if the reviewer is unable to provide the requested opinion without resorting to speculation, the reviewer must provide an explanation for the basis of that determination.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

If the examiner relies upon any medical treatises or other medical scholarship in rendition of the opinion, it is requested that those reference materials be so noted in the response.

3.  Thereafter, the RO should readjudicate the appellant's claim.  If the benefits sought on appeal remain denied, the appellant and the appellant's attorney should be provided a Supplemental Statement of the Case (SSOC).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


